Citation Nr: 0711144	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-29 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
orthopedic symptoms of a low back strain and scoliosis.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1944.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran was originally granted service connection for 
aggravated scoliosis, lumbar-dextro, moderate, symptomatic, 
in January 1945.  In an October 2003 rating decision, the 
veteran's disability was rated separately between the 
orthopedic symptoms (low back strain and scoliosis); and the 
neurological symptoms (foot drop, left foot).  The veteran 
was awarded a 40 percent evaluation for low back strain and 
scoliosis, and a 40 percent evaluation for foot drop, left 
foot.  The veteran was also awarded special monthly 
compensation for the loss of the use of his left foot.  

The 40 percent evaluation is the maximum schedular evaluation 
for the veteran's service-connected foot drop, left foot.  
Thus, the Board finds that this portion of the issue is no 
longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded).  Therefore the veteran's 
neurological symptoms will not be addressed in this decision.


FINDING OF FACT

Low back strain with scoliosis has been manifested by no more 
than severe functional impairment based upon orthopedic 
symptomatology.  Ankylosis was not shown.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the orthopedic manifestations of a low back strain and 
scoliosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 5295 (2002), 
Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

The veteran received incomplete VCAA notice; however, the 
Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In an August 2002 letter, 
which was issued before initial consideration of the claim on 
appeal, VA told the veteran that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim for an increased rating, but that he 
must provide enough information so that VA could request any 
relevant records.  It told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was told that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.  The veteran was not informed of what was needed to 
substantiate a claim for an increased rating.  The veteran 
has alleged that his disability is worse than the evaluation 
assigned by the RO; therefore, he has actual knowledge of 
what is needed to substantiate a claim for an increased 
rating, and he has not been prejudiced.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
notice of these elements; however, the Board finds no 
prejudice to the veteran.  See Bernard, supra.  The veteran 
was awarded service connection for low back strain and 
scoliosis decades ago; therefore, the first three elements 
are not in dispute.  The veteran is appealing the fourth 
element, demonstrating that he has actual knowledge of this 
element.  Finally, the veteran was awarded an effective date 
of February 2002 (the date of his claim); therefore, that 
issue is moot.  See 38 U.S.C.A. § 5110(a) (effective date of 
original claim shall not be earlier than date of claim).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record VA treatment 
records, private medical records, and service medical 
records.  VA examinations were provided in connection with 
this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II. Increased Rating

The veteran asserts that his disability is worse than the 
current evaluation contemplates for his service-connected 
disability.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2003.  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process is concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Therefore, the Board must evaluate the veteran's claim under 
both the former criteria in the VA schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  The Board will 
lay out the former criteria and the amended criteria for the 
benefit of comparing the criteria.

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 
38 C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, the highest rating allowable, 
40 percent, will be awarded upon evidence of severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, the highest rating allowable for lumbosacral strain, 
40 percent, will be awarded with evidence of a listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provide criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
Diagnostic Code 5293, a 40 percent rating requires evidence 
of intervertebral disc disease which is severely disabling 
with recurring attacks and intermittent relief.  The highest 
evaluation allowable pursuant to this diagnostic code, 
60 percent, necessitates evidence of pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, in relevant parts: 

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect 
from September 26, 2003).  

Also according to the new law, Diagnostic Code 5235 
(vertebral fracture or dislocation), Diagnostic Code 5236 
(sacroiliac injury and weakness), Diagnostic Code 5237 
(lumbosacral or cervical strain), Diagnostic Code 5238 
(spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or 
segmental instability), Diagnostic Code 5240 (ankylosing 
spondylitis), Diagnostic Code 5241 (spinal fusion), 
Diagnostic Code 5242 (degenerative arthritis of the spine) 
(see also, Diagnostic Code 5003), Diagnostic Code 5243 
(intervertebral disc syndrome) are evaluated under the 
following general rating formula for diseases and injuries of 
the spine (unless intervertebral disc syndrome is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):   

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, in relevant 
parts:  

A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even though 
it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment 
that the range of motion is normal for that 
individual will be accepted.  

Note (4):  Round each range of motion measurement 
to the nearest five degrees.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in 
effect from September 26, 2003).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the cervical vertebrae, dorsal 
vertebrae, and lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45(f).  The lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 40 percent.  As of 
February 2002, the date of the veteran's current claim, he is 
rated at 40 percent for his low back strain and scoliosis, 
his orthopedic problems; and separately rated at 40 percent 
for foot drop, his neurological problem.  The veteran also 
receives special monthly compensation for the loss of the use 
of his left lower extremity.  The evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
generally to be avoided.  38 C.F.R. § 4.14 (2006).  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  Therefore, the veteran can either be rated for his 
orthopedic and neurological problems under one Diagnostic 
Code, or he can be rated under separate Diagnostic Codes 
where the veteran's neurological problems are not used in the 
rating of his orthopedic problems, and vice versa.  

In considering the pre-September 2002 criteria, in order for 
the veteran to warrant an evaluation in excess of 40 percent, 
his disability would need to be evaluated under 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002) (maximum evaluation is 
60 percent).  However, to warrant the 60 percent evaluation, 
the veteran would have to have evidence of pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  See id.  A finding of 
a 60 percent evaluation under this Code necessitates the 
consideration of the veteran's neurological problem in his 
symptomatology.  This would be pyramiding if VA also rated 
the veteran for foot drop, left foot, under Diagnostic 
Code 8521.  See 38 C.F.R. § 4.124a, Diagnostic Code 8521.  
Regardless, the veteran's current combined evaluation for the 
service-connected disability is 60 percent.  See 38 C.F.R. 
§ 4.25.  Thus, this Diagnostic Code would not provide him 
with a higher evaluation.  

Considering the pre-September 2003 criteria for the veteran's 
orthopedic problems, he would not be entitled to an 
evaluation in excess of 40 percent because that is the 
maximum evaluation under Diagnostic Codes 5292 and 5295.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003) 
(maximum evaluation is 40 percent).  

When the veteran's 40 percent evaluation for his neurological 
problem is combined with his 40 percent evaluation for his 
orthopedic problem, the result is a 60 percent evaluation.  
The veteran has also been awarded special monthly 
compensation for the loss of the use of his left lower 
extremity.  Since the veteran would not warrant the special 
monthly compensation if his neurological problem was not 
rated, it is more favorable to the veteran to rate his 
neurological and orthopedic problems separately than to rate 
them under the pre-September 2002 Diagnostic Code for 
intervertebral disc syndrome.  

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, the 
veteran would not warrant an evaluation in excess of 
40 percent for the orthopedic manifestations.  There is no 
evidence of record that the veteran had incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months; therefore, the veteran does not warrant 
an evaluation of 60 percent for intervertebral disc syndrome 
under this criteria.  As discussed above, it is more 
beneficial to the veteran to rate his neurological and 
orthopedic problems separately than to rate them under the 
criteria in effect from September 23, 2002 to September 25, 
2003.  

Considering the current criteria, the veteran would not 
warrant an evaluation in excess of 40 percent for his 
orthopedic problems.  The current rating criterion for the 
diseases and injuries of the spine requires unfavorable 
ankylosis of the entire thoracolumbar spine to warrant an 
evaluation in excess of 40 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5235.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992), 
citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987).  The April 
2004 and June 2003 VA examinations show that the veteran has 
some range of motion in his spine, refuting any claim of 
ankylosis.  There is no competent medical evidence of record 
that the veteran has ankylosis of the entire spine (nor has 
the veteran asserted such).  Therefore, the veteran does not 
warrant an evaluation in excess of 40 percent for his 
orthopedic injury under the current Diagnostic Code.  

On this basis, the Board notes that it has specifically 
considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 
(1995); however, the analysis in DeLuca does not assist the 
veteran in this case, as he is receiving the maximum 
disability evaluation for limitation of motion of the lumbar 
spine.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
The Board has already noted why the veteran's disability is 
not being considered under the Diagnostic Code that addresses 
intervertebral disc syndrome.  

The Board finds that the evidence does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2006).  The overall 
disability picture with respect to service-connected low back 
strain with scoliosis now under consideration does not show 
any significant impairment beyond that contemplated in the 
40 percent rating.  Under the circumstances, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The veteran is competent to report his symptoms.  To the 
extent that he has asserted that he warrants a higher 
evaluation, he was correct and was awarded higher evaluations 
for his orthopedic and neurological symptoms.  The objective 
clinical findings, however, do not allow for a higher 
evaluation.  The preponderance of the evidence is against a 
finding that the service-connected low back strain and 
scoliosis warrants any more than a 40 percent evaluation.  
The benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an evaluation in excess of 40 percent for the 
orthopedic manifestations of a low back strain and scoliosis 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


